DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 3/4/2022, no claims are cancelled; claims 1, 6, 24 and 29-30 have been amended, and no new claims have been added. Therefore, claims 1-30 are still presently pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The amendment to the abstract filed on 7/26/2022 has overcome the specification objection and therefore, the objection is withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 7-11, 18, 22, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over 
Madisetti et al. (U.S. Patent Application Publication No. 2018/0300382), in view of Goldfarb et al. (U.S. Patent Application Publication No. 20170364699).
As to claim 1, Madisetti et al. teaches a method, the system having at least a processor and a memory therein (See Madisetti et al., paragraph 40, wherein Madisetti discloses a processor and memory), wherein the method comprises: 
receiving a transaction for the blockchain, wherein the transaction requests to update at least a portion of information previously stored to the blockchain, and further wherein the transaction specifies updated values for the information previously stored to the blockchain (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”); 
executing a smart contract to validate the updated values specified by the transaction before permitting the transaction to be added to the blockchain to update the information Attorney Docket No.: 37633.6324 (A4202US)ClaimsSerial No.: 16/264,645- 3 -Examiner: Ohba, Mellissa M.previously stored to the blockchain with the updated values (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “the method may also include recording each of the third private block, the fourth private block, and the second merged block to a smart contract linked to the second private blockchain network, defining a second private smart contract. The method may also include performing a synchronization process between the second private smart contract and a second smart contract linked to the public blockchain network, defining a second public smart contract. The method may also include performing a checkpointing process between the second private smart contract and the public smart contract including recording the state of the second private smart contract to the second public smart contract, defining a checkpointed second private smart contract”); 
creating, at the host organization, a merged transaction for execution by the blockchain specifying both (i) at least a portion of the information previously stored to the blockchain and additionally (ii) the updated values as specified by the transaction received which are to be written to the blockchain together within a single new block of the blockchain (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract”); and 
writing the updated values for the data record to the blockchain, via the participating node, executing the merge transaction to add the updated values together with the information previously stored to the blockchain to the single adding new block on the blockchain pursuant to successful validation of the updated data values by the smart contract (See Madisetti et al., Figure 7 and paragraphs 130-137 and 145, wherein Madisetti discloses “The supervisor nodes monitor the blockchain network performance and decide how to adjust the blockchain parameters, based on the adaptive tuning approach described above. The parameter update announcements are issued after the supervisor nodes come to a consensus on the updates to be made to the parameters. Once the supervisor nodes come to a consensus on an update, one of the supervisor nodes is randomly chosen to create an announcement message. The announcement message is signed by the supervisor node's private key. The supervisor can also rollback or cancel the update to the last check-pointed state. These changes can be made as extensions to existing protocols, such as but not limited to Ethereum Wire Protocol, RLPx, Whisper, or SNMP and its variants. The NewTuningAnnoucement message 404 is used to announce an update to the tuning parameters. This message contains a Message ID 416, an announcement number 426, the address of the supervisor node issuing the announcement 428, and the tuning parameter IDs and the respective values 430, 432”).
Madisetti et al., however, does not explicitly teach host organization, specifically operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain and further wherein each one of the plurality of tenants operate as a participating node with access to the blockchain.
Goldfarb et al. teaches transparent client application to arbitrate data storage between mutable and immutable data repositories (See abstract), in which he teaches operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain and further wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Goldfarb et al., paragraphs 37-38 and 95-96, wherein Goldfarb discloses “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures”).
Madisetti et al. and Goldfarb et al. are from the analogous art of computer networks associated with distributed ledgers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madisetti et al. and Goldfarb et al. to have combined Madisetti et al. and Goldfarb et al.. The motivation to combine G Madisetti et al. and Goldfarb et al. is to provide a system and method where security and integrity of the data in a datastore and prevent an attacker from modifying or exfiltrating confidential records in a datastore on a computer network (See Goldfarb et al., paragraphs 3-4). Therefore, it would have been obvious to one skilled in the art to combine Madisetti et al. and Goldfarb et al..

As to claim 3, Madisetti et al. as modified, teaches wherein writing the updated values for the data record to the blockchain by adding the transaction to a new block on the blockchain comprises: writing the updated values into the new block on the blockchain with a reference to a prior block on the blockchain; wherein retrieval of a complete and current version of the data record requires any data elements of the stored data record which are not modified by the updated values to be retrieved from the prior block on the blockchain based on the reference and retrieval of the updated values from the new block on the blockchain (See Madisetti et al., Figure 7 and paragraphs 130-137 and 145, wherein Madisetti discloses “The supervisor nodes monitor the blockchain network performance and decide how to adjust the blockchain parameters, based on the adaptive tuning approach described above. The parameter update announcements are issued after the supervisor nodes come to a consensus on the updates to be made to the parameters. Once the supervisor nodes come to a consensus on an update, one of the supervisor nodes is randomly chosen to create an announcement message. The announcement message is signed by the supervisor node's private key. The supervisor can also rollback or cancel the update to the last check-pointed state. These changes can be made as extensions to existing protocols, such as but not limited to Ethereum Wire Protocol, RLPx, Whisper, or SNMP and its variants. The NewTuningAnnoucement message 404 is used to announce an update to the tuning parameters. This message contains a Message ID 416, an announcement number 426, the address of the supervisor node issuing the announcement 428, and the tuning parameter IDs and the respective values 430, 432”).  

As to claim 7, Madisetti et al. as modified, teaches receiving a first transaction for the blockchain requesting the host organization to store the data record on the blockchain as a new stored data record, wherein the new stored data record Claims- 108 -Attorney Docket No.: 37633.6324 (A4202US)includes a plurality of data elements embedded therein as specified by the first transaction; and wherein receiving the transaction for the blockchain requesting the host organization to update the data record persistently stored on the blockchain comprises receiving a second transaction for the blockchain, wherein the second transaction specifies the updated values for the new stored data record previously transacted onto the blockchain (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”).  

As to claim 8, Madisetti et al. as modified, teaches receiving a first transaction for the blockchain requesting the host organization to store metadata on the blockchain, the metadata defining a valid format for the data record and the plurality of data elements stored by the data record (See Madisetti et al., paragraphs 159, 174 and 182, wherein Madisetti discloses “transactions sent by users 1082 between private blockchain networks 1000 and public  blockchain networks 1002 that are synced and checkpointed 1004 are filtered by a transactions filter 1080 based on the transaction value, sender and receiver information, source of transaction and other meta-data associated with the transaction.” Also see Goldfarb et al., paragraphs 40, 75, 79, 87-89, 93 and 115-117, wherein Goldfard discloses “many extant blockchain-based databases are not well suited for certain use cases, particularly those involving latency-sensitive access (e.g., reading or writing) to large files (e.g., documents or other collections of binary data treated as a single entity, often called “blobs”), for instance in a blockchain-hosted filesystem (Paragraph 75)…the process 50 includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, as indicated by block 52, such as a tamper-evident immutable data structure…Files may include stored data associated with metadata (Paragraph  93)); wherein receiving the transaction for the blockchain requesting the host organization to update the data record persistently stored on the blockchain comprises receiving a second transaction for the blockchain, wherein the second transaction specifies the updated values for the stored data record as previously transacted onto the blockchain  (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins”. Also see Goldfarb et al., paragraphs 40, 75, 79, 87-89, 93 and 115-117, wherein Goldfard discloses “many extant blockchain-based databases are not well suited for certain use cases, particularly those involving latency-sensitive access (e.g., reading or writing) to large files (e.g., documents or other collections of binary data treated as a single entity, often called “blobs”), for instance in a blockchain-hosted filesystem (Paragraph 75)…the process 50 includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, as indicated by block 52, such as a tamper-evident immutable data structure…Files may include stored data associated with metadata (Paragraph  93)); and wherein executing the smart contract to validate the updated values specified by the transaction comprises retrieving the metadata from the blockchain stored pursuant to the first transaction and validating the updated values using the retrieved metadata (See Goldfarb et al., paragraphs 40, 75, 79, 87-89, 93 and 115-117, wherein Goldfard discloses “many extant blockchain-based databases are not well suited for certain use cases, particularly those involving latency-sensitive access (e.g., reading or writing) to large files (e.g., documents or other collections of binary data treated as a single entity, often called “blobs”), for instance in a blockchain-hosted filesystem (Paragraph 75)…the process 50 includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, as indicated by block 52, such as a tamper-evident immutable data structure…Files may include stored data associated with metadata (Paragraph  93)).

As to claim 9, Madisetti et al. as modified, teaches rejecting the transaction and prohibiting the updated values from being written to the data record persistently stored to the blockchain upon a failed validation of the updated values specified by the transaction (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “the method may also include recording each of the third private block, the fourth private block, and the second merged block to a smart contract linked to the second private blockchain network, defining a second private smart contract. The method may also include performing a synchronization process between the second private smart contract and a second smart contract linked to the public blockchain network, defining a second public smart contract. The method may also include performing a checkpointing process between the second private smart contract and the public smart contract including recording the state of the second private smart contract to the second public smart contract, defining a checkpointed second private smart contract”).  

As to claim 10, Madisetti et al. as modified, teaches determining a transaction type based on the transaction received; Claims- 109 -Attorney Docket No.: 37633.6324 (A4202US)identifying the smart contract to be executed based on the determined transaction type; and wherein executing the smart contract to validate the updated values comprises executing the smart contract identified based on the transaction type (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “the method may also include recording each of the third private block, the fourth private block, and the second merged block to a smart contract linked to the second private blockchain network, defining a second private smart contract. The method may also include performing a synchronization process between the second private smart contract and a second smart contract linked to the public blockchain network, defining a second public smart contract. The method may also include performing a checkpointing process between the second private smart contract and the public smart contract including recording the state of the second private smart contract to the second public smart contract, defining a checkpointed second private smart contract”);.

As to claim 11, Madisetti et al. as modified, teaches wherein executing the smart contract to validate the updated values specified by the transaction comprises: retrieving metadata defining a valid format for the data record persistently stored on the blockchain (See Madisetti et al., paragraphs 159, 174 and 182, wherein Madisetti discloses “transactions sent by users 1082 between private blockchain networks 1000 and public  blockchain networks 1002 that are synced and checkpointed 1004 are filtered by a transactions filter 1080 based on the transaction value, sender and receiver information, source of transaction and other meta-data associated with the transaction.” Also see Goldfarb et al., paragraphs 40, 75, 79, 87-89, 93 and 115-117, wherein Goldfard discloses “many extant blockchain-based databases are not well suited for certain use cases, particularly those involving latency-sensitive access (e.g., reading or writing) to large files (e.g., documents or other collections of binary data treated as a single entity, often called “blobs”), for instance in a blockchain-hosted filesystem (Paragraph 75)…the process 50 includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, as indicated by block 52, such as a tamper-evident immutable data structure…Files may include stored data associated with metadata (Paragraph  93)); validating the updated values specified by the transaction using the metadata retrieved (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “the method may also include recording each of the third private block, the fourth private block, and the second merged block to a smart contract linked to the second private blockchain network, defining a second private smart contract. The method may also include performing a synchronization process between the second private smart contract and a second smart contract linked to the public blockchain network, defining a second public smart contract. The method may also include performing a checkpointing process between the second private smart contract and the public smart contract including recording the state of the second private smart contract to the second public smart contract, defining a checkpointed second private smart contract”); and issuing a successful validation result or a failed validation result based on the validation, wherein the transaction is prohibited from being added to the blockchain pursuant to the failed validation result and wherein the transaction is permitted to be added to the blockchain pursuant to the successful validation result (See Madisetti et al., paragraphs 159, 174 and 182, wherein Madisetti discloses “transactions sent by users 1082 between private blockchain networks 1000 and public  blockchain networks 1002 that are synced and checkpointed 1004 are filtered by a transactions filter 1080 based on the transaction value, sender and receiver information, source of transaction and other meta-data associated with the transaction.” Also see Goldfarb et al., paragraphs 40, 75, 79, 87-89, 93 and 115-117, wherein Goldfard discloses “many extant blockchain-based databases are not well suited for certain use cases, particularly those involving latency-sensitive access (e.g., reading or writing) to large files (e.g., documents or other collections of binary data treated as a single entity, often called “blobs”), for instance in a blockchain-hosted filesystem (Paragraph 75)…the process 50 includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, as indicated by block 52, such as a tamper-evident immutable data structure…Files may include stored data associated with metadata (Paragraph  93)).  

As to claim 18, Madisetti et al. as modified, teaches wherein the added transaction is subjected to a consensus protocol by the participating nodes of the blockchain prior to the added transaction being accepted as part of a primary chain of the blockchain by the participating nodes of the blockchain (See (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”)).  

As to claim 19, Madisetti et al. as modified, teaches wherein the metadata is accessible only to one of the plurality of tenants of the host organization having defined and transacted the metadata onto the blockchain; or Claims- 112 - Attorney Docket No.: 37633.6324 (A4202US)wherein alternatively the metadata is accessible all of the plurality of tenants operating as one of the participating nodes with access to the blockchain regardless of which one of the plurality of tenants defined and transacted the metadata onto the blockchain (See Madisetti et al., paragraphs 159, 174 and 182, wherein Madisetti discloses “transactions sent by users 1082 between private blockchain networks 1000 and public  blockchain networks 1002 that are synced and checkpointed 1004 are filtered by a transactions filter 1080 based on the transaction value, sender and receiver information, source of transaction and other meta-data associated with the transaction.” Also see Goldfarb et al., paragraphs 40, 75, 79, 87-89, 93 and 115-117, wherein Goldfard discloses “many extant blockchain-based databases are not well suited for certain use cases, particularly those involving latency-sensitive access (e.g., reading or writing) to large files (e.g., documents or other collections of binary data treated as a single entity, often called “blobs”), for instance in a blockchain-hosted filesystem (Paragraph 75)…the process 50 includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, as indicated by block 52, such as a tamper-evident immutable data structure…Files may include stored data associated with metadata (Paragraph  93)).  
 
As to claim 20, Madisetti et al. as modified, teaches wherein modification of the metadata transacted onto the blockchain is under the exclusive control of the one of the plurality of tenants having transacted the metadata onto the blockchain for persistent storage via the blockchain; wherein a new consensus is required to write changes to the metadata onto the blockchain when the metadata is accessible to any of the plurality of tenants operating as one of the participating nodes with access to the blockchain; and wherein no consensus is required to write changes to the metadata onto the blockchain when the metadata is accessible for exclusive use by only the one of the one of the plurality of tenants having originally transacted the metadata onto the blockchain (See Madisetti et al., paragraphs 159, 174 and 182, wherein Madisetti discloses “transactions sent by users 1082 between private blockchain networks 1000 and public  blockchain networks 1002 that are synced and checkpointed 1004 are filtered by a transactions filter 1080 based on the transaction value, sender and receiver information, source of transaction and other meta-data associated with the transaction.” Also see Goldfarb et al., paragraphs 40, 75, 79, 87-89, 93 and 115-117, wherein Goldfard discloses “many extant blockchain-based databases are not well suited for certain use cases, particularly those involving latency-sensitive access (e.g., reading or writing) to large files (e.g., documents or other collections of binary data treated as a single entity, often called “blobs”), for instance in a blockchain-hosted filesystem (Paragraph 75)…the process 50 includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, as indicated by block 52, such as a tamper-evident immutable data structure…Files may include stored data associated with metadata (Paragraph  93)).  
 
As to claim 21, Madisetti et al. as modified, teaches wherein the blockchain protocol for the blockchain is defined by the host organization and further wherein the host organization permits access to the blockchain for the plurality of tenants of the host organization operating as participating nodes on the blockchain; or alternatively wherein the blockchain protocol for the blockchain is defined by a third party blockchain provider other than the host organization and further wherein the host organization also operates as a participating node on the blockchain via which the host organization has access to the blockchain (See (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”)).  

As to claim 22, Madisetti et al. as modified, teaches maintaining an index for a plurality of data records persistently stored to the blockchain; wherein the index defines at least a location for each of the plurality of data records persistently stored to the blockchain, the location defining one addressable block of the blockchain from which to retrieve a respective data record persistently stored to the blockchain(See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”).  

As to claim 26, Madisetti et al. as modified, teaches wherein nodes and leafs of the index are retrievable via full or partial addresses as defined by an addressing structure for the index; wherein the method further comprises maintaining the addressing structure for the index, wherein the addressing structure includes at least: a first portion of the addressing structure defining an application namespace; a second portion of the addressing structure defining an entity type identifier; and a third portion of the addressing structure defining a name for an entity or a data record stored by the blockchain and indexed by the index (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”).

As to claim 27, Madisetti et al. as modified, teaches wherein referencing the index with a fully qualified address will return contents of leaf from the index, the contents of the leaf; and wherein referencing the index with a partial address will return a sub-tree beneath a node of the index matching the partial address, in which the sub-tree includes multiple leafs of the index structured below the node of the index matching the partial address (See Madisetti et al., Figure 7 and paragraphs 130-137 and 145, wherein Madisetti discloses “The supervisor nodes monitor the blockchain network performance and decide how to adjust the blockchain parameters, based on the adaptive tuning approach described above. The parameter update announcements are issued after the supervisor nodes come to a consensus on the updates to be made to the parameters. Once the supervisor nodes come to a consensus on an update, one of the supervisor nodes is randomly chosen to create an announcement message. The announcement message is signed by the supervisor node's private key. The supervisor can also rollback or cancel the update to the last check-pointed state. These changes can be made as extensions to existing protocols, such as but not limited to Ethereum Wire Protocol, RLPx, Whisper, or SNMP and its variants. The NewTuningAnnoucement message 404 is used to announce an update to the tuning parameters. This message contains a Message ID 416, an announcement number 426, the address of the supervisor node issuing the announcement 428, and the tuning parameter IDs and the respective values 430, 432”).

As to claim 28, Madisetti et al. as modified, teaches receiving multiple subsequent transactions specifying additional updated values for one or more of a plurality of data elements of the data record persistently stored to the blockchain; buffering the multiple subsequent transactions specifying the additional updated values to the index by updating the index with each of the multiple subsequent transactions upon receipt without writing corresponding updates to the blockchain; and incrementally updating the data record persistently stored to the blockchain by periodically adding a single incremental update transaction to the blockchain representing all of the Claims-115 -Attorney Docket No.: 37633.6324 (A4202US)additional updated values received via the multiple subsequent transactions  (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”).   

As to claim 29, Madisetti et al. teaches a non-transitory computer readable storage media having instructions stored thereon that, when executed by a system of a host organization having at least a processor and a memory therein (See Madisetti et al., paragraph 40, wherein Madisetti discloses a processor and memory), the instructions cause the system to perform the following operations: 
receiving a transaction for the blockchain, wherein the transaction requests to update at least a portion of information previously stored to the blockchain, and further wherein the transaction specifies updated values for the information previously stored to the blockchain  (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”); 
executing a smart contract to validate the updated values specified by the transaction before permitting the transaction to be added to the blockchain to update the information previously stored to the blockchain with the updated values (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “he method may also include recording each of the third private block, the fourth private block, and the second merged block to a smart contract linked to the second private blockchain network, defining a second private smart contract. The method may also include performing a synchronization process between the second private smart contract and a second smart contract linked to the public blockchain network, defining a second public smart contract. The method may also include performing a checkpointing process between the second private smart contract and the public smart contract including recording the state of the second private smart contract to the second public smart contract, defining a checkpointed second private smart contract”); 
creating, a merged transaction for execution by the blockchain specifying both (i) at least a portion of the information previously stored to the blockchain and additionally (ii) the updated values as specified by the transaction received which are to be written to the blockchain together within a single new block of the blockchain (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract”); and 
writing the updated values for the data record to the blockchain, via the participating node, executing the merge transaction to add the updated values together with the information previously stored to the blockchain to the single new block on the blockchain pursuant to successful validation of the updated data values by the smart contract (See Madisetti et al., Figure 7 and paragraphs 130-137 and 145, wherein Madisetti discloses “The supervisor nodes monitor the blockchain network performance and decide how to adjust the blockchain parameters, based on the adaptive tuning approach described above. The parameter update announcements are issued after the supervisor nodes come to a consensus on the updates to be made to the parameters. Once the supervisor nodes come to a consensus on an update, one of the supervisor nodes is randomly chosen to create an announcement message. The announcement message is signed by the supervisor node's private key. The supervisor can also rollback or cancel the update to the last check-pointed state. These changes can be made as extensions to existing protocols, such as but not limited to Ethereum Wire Protocol, RLPx, Whisper, or SNMP and its variants. The NewTuningAnnoucement message 404 is used to announce an update to the tuning parameters. This message contains a Message ID 416, an announcement number 426, the address of the supervisor node issuing the announcement 428, and the tuning parameter IDs and the respective values 430, 432”).
Madisetti et al., however, does not explicitly teach host organization, specifically operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain and Attorney Docket No.: 37633.6324 (A4202US)Claims Serial No.: 16/264,645- 13 -Examiner: Ohba, Mellissa M.further wherein each one of the plurality of tenants operate as a participating node with access to the blockchain.
Goldfarb et al. teaches transparent client application to arbitrate data storage between mutable and immutable data repositories (See abstract), in which he teaches operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain and Attorney Docket No.: 37633.6324 (A4202US)Claims Serial No.: 16/264,645- 13 -Examiner: Ohba, Mellissa M.further wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Goldfarb et al., paragraphs 37-38 and 95-96, wherein Goldfarb discloses “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures”).
Madisetti et al. and Goldfarb et al. are from the analogous art of computer networks associated with distributed ledgers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madisetti et al. and Goldfarb et al. to have combined Madisetti et al. and Goldfarb et al.. The motivation to combine G Madisetti et al. and Goldfarb et al. is to provide a system and method where security and integrity of the data in a datastore and prevent an attacker from modifying or exfiltrating confidential records in a datastore on a computer network (See Goldfarb et al., paragraphs 3-4). Therefore, it would have been obvious to one skilled in the art to combine Madisetti et al. and Goldfarb et al..


As to claim 30, Madisetti et al. teaches a  system comprises: 
a memory to store instructions; a set of one or more processors; a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors (See Madisetti et al., paragraph 40, wherein Madisetti discloses a processor and memory), the instructions stored in the memory are configurable to cause the system to perform operations comprising: 
receiving a transaction for the blockchain, wherein the transaction requests the host organization to update at least a portion of information previously stored Attorney Docket No.: 37633.6324 (A4202US)ClaimsSerial No.: 16/264,645- 15 -Examiner: Ohba, Mellissa M.to the blockchain, and further wherein the transaction specifies updated values for the information previously stored to the blockchain (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”); 
executing a smart contract to validate the updated values specified by the transaction before permitting the transaction to be added to the blockchain to update the information previously stored to the blockchain with the updated values (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “he method may also include recording each of the third private block, the fourth private block, and the second merged block to a smart contract linked to the second private blockchain network, defining a second private smart contract. The method may also include performing a synchronization process between the second private smart contract and a second smart contract linked to the public blockchain network, defining a second public smart contract. The method may also include performing a checkpointing process between the second private smart contract and the public smart contract including recording the state of the second private smart contract to the second public smart contract, defining a checkpointed second private smart contract”); 
creating, at the host organization, a merged transaction for execution by the blockchain specifying both (i) at least a portion of the information previously stored to the blockchain and additionally (ii) the updated values as specified by the transaction received at the host organization which are to be written to the blockchain together within a single new block of the blockchain (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract”); and 
writing the updated values for the data record to the blockchain, executing the merge transaction to add the updated values together with the information previously stored to the blockchain to the single new block on the blockchain pursuant to successful validation of the updated data values by the smart contract (See Madisetti et al., Figure 7 and paragraphs 130-137 and 145, wherein Madisetti discloses “The supervisor nodes monitor the blockchain network performance and decide how to adjust the blockchain parameters, based on the adaptive tuning approach described above. The parameter update announcements are issued after the supervisor nodes come to a consensus on the updates to be made to the parameters. Once the supervisor nodes come to a consensus on an update, one of the supervisor nodes is randomly chosen to create an announcement message. The announcement message is signed by the supervisor node's private key. The supervisor can also rollback or cancel the update to the last check-pointed state. These changes can be made as extensions to existing protocols, such as but not limited to Ethereum Wire Protocol, RLPx, Whisper, or SNMP and its variants. The NewTuningAnnoucement message 404 is used to announce an update to the tuning parameters. This message contains a Message ID 416, an announcement number 426, the address of the supervisor node issuing the announcement 428, and the tuning parameter IDs and the respective values 430, 432”).
Madisetti et al., however, does not explicitly teach host organization, specifically executing instructions via the processor configurable to cause the system to operate a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain and further wherein each one of the plurality of tenants operate as a participating node with access to the blockchain.
Goldfarb et al. teaches transparent client application to arbitrate data storage between mutable and immutable data repositories (See abstract), in which he teaches executing instructions via the processor configurable to cause the system to operate a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain and further wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Goldfarb et al., paragraphs 37-38 and 95-96, wherein Goldfarb discloses “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures”).
Madisetti et al. and Goldfarb et al. are from the analogous art of computer networks associated with distributed ledgers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madisetti et al. and Goldfarb et al. to have combined Madisetti et al. and Goldfarb et al.. The motivation to combine Madisetti et al. and Goldfarb et al. is to provide a system and method where security and integrity of the data in a datastore and prevent an attacker from modifying or exfiltrating confidential records in a datastore on a computer network (See Goldfarb et al., paragraphs 3-4). Therefore, it would have been obvious to one skilled in the art to combine Madisetti et al. and Goldfarb et al..



7.	Claims 2, 4 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (U.S. Patent Application Publication No. 2018/0300382), in view of Goldfarb et al. (U.S. Patent Application Publication No. 20170364699), in further view of Beser et al. (U.S. Patent Application Publication No. 2019/0012595).
As to claim 2, Madisetti et al. as modified, teaches wherein writing the updated values for the data record to the blockchain by adding the transaction to a new block on the blockchain comprises writing the complete data record having the validated updated values embodied therein to the new block of the blockchain; wherein the complete data record deprecates all prior versions of the data record stored on the blockchain and does not reference any prior version of the data record stored on the blockchain  (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “he method may also include recording each of the third private block, the fourth private block, and the second merged block to a smart contract linked to the second private blockchain network, defining a second private smart contract. The method may also include performing a synchronization process between the second private smart contract and a second smart contract linked to the public blockchain network, defining a second public smart contract. The method may also include performing a checkpointing process between the second private smart contract and the public smart contract including recording the state of the second private smart contract to the second public smart contract, defining a checkpointed second private smart contract”). 
Madisetti et al. however, does not explicitly teach performing a data merge operation for the data record persistently stored on the blockchain, wherein the data merge operation comprises: retrieving the data record in its entirety from the blockchain to retrieve all of the plurality of data elements of the data record; Claims- 106 -Attorney Docket No.: 37633.6324 (A4202US)merging the validated updated values as specified by the transaction for the blockchain into the plurality of data elements of the data record to form a complete data record having the validated updated values embodied therein.  
Beser et al. teaches neural network consensus using blockchain (See abstract), in which he teaches performing a data merge operation for the data record persistently stored on the blockchain, wherein the data merge operation comprises: retrieving the data record in its entirety from the blockchain to retrieve all of the plurality of data elements of the data record; Claims- 106 -Attorney Docket No.: 37633.6324 (A4202US)merging the validated updated values as specified by the transaction for the blockchain into the plurality of data elements of the data record to form a complete data record having the validated updated values embodied therein (See Beser et al., paragraphs 22, 55-57, wherein Beser teaches “Validation node 130 writes the model update data to model blockchain 140 (step 310). Validation node 130 may be configured to write the model update data to model blockchain 140 together with any other suitable data, such as, for example a hash of the model update data, a date or timestamp, identifying information of the node 110 that transmitted the model update data (e.g., IP address, blockchain address, etc.), and/or any other suitable data or metadata. Validation node 130 propagates the write to validation network 120 (step 312)…For example, validation node 130 may be configured to generate the update computing model by merging the preexisting computing model with the model update data).
Madisetti et al. and Beser et al. are from the analogous art of using blockchains. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madisetti et al. and Beser et al.. to have combined Madisetti et al. and Beser et al.. The motivation to combine Madisetti et al. and Beser et al.  is to provide a more efficient method and system for the consensus and updating of computing models for artificial neural networks (See Beser et al., paragraphs 3-6). Therefore, it would have been obvious to one skilled in the art to combine Madisetti et al. and Beser et al..

As to claim 4, Madisetti et al. as modified, teaches performing a data merge operation and a data serialization for the data record persistently stored on the blockchain; Claims- 107 - Attorney Docket No.: 37633.6324 (A4202US)wherein the data merge operation comprises (i) retrieving the data record in its entirety from the blockchain and (ii) merging the updated values into the retrieved data record form a complete data record having the updated values embodied therein (See Beser et al., paragraphs 22, 55-57, wherein Beser teaches “Validation node 130 writes the model update data to model blockchain 140 (step 310). Validation node 130 may be configured to write the model update data to model blockchain 140 together with any other suitable data, such as, for example a hash of the model update data, a date or timestamp, identifying information of the node 110 that transmitted the model update data (e.g., IP address, blockchain address, etc.), and/or any other suitable data or metadata. Validation node 130 propagates the write to validation network 120 (step 312)… For example, validation node 130 may be configured to generate the update computing model by merging the preexisting computing model with the model update data); wherein the data serialization operation comprises converting the complete data record formed by the data merge operation and having the updated values embodied therein into a serialized byte stream; and wherein writing the updated values for the data record to the blockchain by adding the transaction to the new block on the blockchain comprises writing the serialized byte stream to the new block on the blockchain  (See Madisetti et al., paragraphs35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block. The method of synchronizing transactions also includes recording the first merged block to a single block on a second blockchain network. The method of synchronizing transactions also includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract. The method of synchronizing transactions also includes performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract. The method of synchronizing transactions also includes performing a checkpointing process between the first private smart contract and the second smart contract including recording the state of the first private smart contract to the second smart contract, defining a checkpointed first private smart contract. The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods,” wherein Synchronization is read on merging”).  

 As to claim 23, Madisetti et al. as modified, teaches wherein the index comprises a Merkle Tree compatible index (See Beser et al., paragraph 49, wherein Beser discloses For example, each node 110-1, 110-2, 110-3 may use its associated public key to digitally sign transactions (e.g., transmissions of model update data) in system 100. Each node 110-1, 110-2, 110-3, and/or validation node 130-1, 130-2 may also be configured to verify digital signatures, maintain integrity of Merkle tree, verify proof of work, and/or the like, similar to typical blockchain technologies”); and wherein the index is persistently stored at the host organization or persistently stored to the blockchain or persistently stored at both the host organization and the blockchain  (See Giordano et al., paragraphs 60 and 79-80, wherein Giordano discloses “the pointer [reference to a prior block] to a record may comprise a hash value of the record referenced by the pointer. For example, when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”).

As to claim 24, Madisetti et al. as modified, teaches wherein the index defines for each of the plurality of data records persistently stored to the blockchain, both (i) the location for each of the plurality of records persistently stored to the blockchain and (ii) a copy of any contents of the plurality of record records persistently stored to the blockchain; and wherein maintaining the index includes writing the updated values for the data record to the index when the updated values for the data record are written to the blockchain pursuant to success validation of the updated values (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “the method may also include recording each of the third private block, the fourth private block, and the second merged block to a smart contract linked to the second private blockchain network, defining a second private smart contract. The method may also include performing a synchronization process between the second private smart contract and a second smart contract linked to the public blockchain network, defining a second public smart contract. The method may also include performing a checkpointing process between the second private smart contract and the public smart contract including recording the state of the second private smart contract to the second public smart contract, defining a checkpointed second private smart contract”)).   

As to claim 25, Madisetti et al. as modified, teaches receiving a second transaction requesting retrieval, from the blockchain, of the updated data record previously written to the blockchain; retrieving the updated data record from the index without interacting with the blockchain; and returning the updated data record retrieved from the index responsive to the second transaction requesting the retrieval (See Madisetti et al., Figure 7 and paragraphs 130-137 and 145, wherein Madisetti discloses “The supervisor nodes monitor the blockchain network performance and decide how to adjust the blockchain parameters, based on the adaptive tuning approach described above. The parameter update announcements are issued after the supervisor nodes come to a consensus on the updates to be made to the parameters. Once the supervisor nodes come to a consensus on an update, one of the supervisor nodes is randomly chosen to create an announcement message. The announcement message is signed by the supervisor node's private key. The supervisor can also rollback or cancel the update to the last check-pointed state. These changes can be made as extensions to existing protocols, such as but not limited to Ethereum Wire Protocol, RLPx, Whisper, or SNMP and its variants. The NewTuningAnnoucement message 404 is used to announce an update to the tuning parameters. This message contains a Message ID 416, an announcement number 426, the address of the supervisor node issuing the announcement 428, and the tuning parameter IDs and the respective values 430, 432”).

8.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (U.S. Patent Application Publication No. 2018/0300382), in view of Goldfarb et al. (U.S. Patent Application Publication No. 20170364699), in further view of Beser et al. (U.S. Patent Application Publication No. 2019/0012595) in further view of Veale et al. (U.S. Patent Application Publication No. 2019/0306235) [Priority date 3/27/18].
As to claim 5, Madisetti et al. as modified, does not explicitly teach executing a protobuf generator to convert the complete data record formed by the data merge operation and having the updated values embodied therein into the serialized byte stream.  
Veale et al. teaches private blockchain with decentralized external Gateway (See abstract), in which he teaches executing a protobuf generator to convert the complete data record formed by the data merge operation and having the updated values embodied therein into the serialized byte stream (See Veale et al., paragraph 39, wherein Veale discloses “transaction requests submitted to the API are serialized into a Transaction protobuf and signed with the API's private key…A batcher serializes transactions they have vetted into a Batch protobuf and apply their signature, then push that batch up to the validation layer”).
Madisetti et al. as modified and Veale et al. are from the analogous art of blockchain management and processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madisetti et al. as modified and Veale et al. to have combined Madisetti et al. as modified and Veale et al.. The motivation to combine Madisetti et al. as modified and Veale et al. is to provide “added security to reduce the possibility of loss or double spend in private blockchain protocols based upon external assets” (See Veale et al., paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Madisetti et al. as modified and Veale et al..

9.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (U.S. Patent Application Publication No. 2018/0300382), in view of Goldfarb et al. (U.S. Patent Application Publication No. 20170364699), in further view of Voell et al. (U.S. Patent Application Publication No. 2017/0289111).
As to claim 12, Madisetti et al. as modified, does not explicitly teach wherein the data record is stored on the blockchain within an asset's payload portion via a CREATE asset command term for the blockchain; and wherein the data record is associated with a transaction type for stored data records which are to be stored in their entirety with any update within a new block of the blockchain deprecating any prior version of the data record.  
Voell et al. teaches systems and methods for providing data privacy in a private distributed ledger (See abstract), in which he teaches wherein the data record is stored on the blockchain within an asset's payload portion via a CREATE asset command term for the blockchain; and wherein the data record is associated with a transaction type for stored data records which are to be stored in their entirety with any update within a new block of the blockchain deprecating any prior version of the data record (See Voell et al., paragraphs 4-13, 48 and 76, wherein Voell discloses “the distributed app may construct and send the "pending" transaction (with payload hash digest) to one of the nodes…all blockchain transactions begin in the pending state. A node that wishes to have a transaction added to the (one and only) blockchain of transactions first sends the "pending" transaction to the nodes in the blockchain or distributed ledger network. One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate. If the proposed block is considered to be a valid block it is permanently added to the blockchain”).
Madisetti et al. as modified and Voell et al. are from the analogous art of system and methods using blockchain and distributed ledger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madisetti et al. as modified and Voell et al. to have combined Madisetti et al. as modified and Voell et al.. The motivation to combine Madisetti et al. as modified and Voell et al. is to provide privacy in a distributed ledger (See Voell et al., paragraphs 2-3). Therefore, it would have been obvious to one skilled in the art to combine Madisetti et al. as modified and Voell et al..

As to claim 13, Madisetti et al. as modified, teaches wherein the data record is stored on the blockchain within an asset's payload portion via a CREATE asset command term for the blockchain; and wherein the data record is associated with a transaction type for stored data records which are to be stored incrementally (See Voell et al., paragraphs 34, wherein Voell discloses that “data privacy may be achieved using a "private" transaction type”);  Claims- 110 - Attorney Docket No.: 37633.6324 (A4202US)wherein any update to the stored data record writes the updated values specified by the transaction to a new block on the blockchain with a reference to a prior block on the blockchain within which the stored data record was previously stored; and wherein retrieval of the stored data record from the blockchain requires retrieval of the updated values from the new block on the blockchain and retrieval of any remaining values not modified by the updated values from the prior block on the blockchain (See Voell et al., paragraphs 4-13, 48 and 76, wherein Voell discloses “the distributed app may construct and send the "pending" transaction (with payload hash digest) to one of the nodes…all blockchain transactions begin in the pending state. A node that wishes to have a transaction added to the (one and only) blockchain of transactions first sends the "pending" transaction to the nodes in the blockchain or distributed ledger network. One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate. If the proposed block is considered to be a valid block it is permanently added to the blockchain”).

10.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (U.S. Patent Application Publication No. 2018/0300382), in view of Goldfarb et al. (U.S. Patent Application Publication No. 20170364699), in further view of Shah (U.S. Patent Application Publication No. 2017/0103472).
As to claim 16, Madisetti et al. as modified, teaches UUID represented as tokens (See Castinado et al., paragraphs 187-188). Madisetti et al. as modified, does not teach wherein the stored data record comprises a student record having embedded therein via the plurality of data elements at least a student first name, a student last name, and a student ID;  Claims- 111 - Attorney Docket No.: 37633.6324 (A4202US)wherein the related entity comprises a student transcript; relating the related entity stored within the second asset to the stored data record within the first asset via a universally unique identifier (UUID) assigned to the related entity comprises linking the student transcript with the student record via the UUID assigned to the student transcript; wherein updating the stored data record to include the UUID comprises updating the student record to include the UUID linking the student record with the student transcript; and wherein writing the updated stored data record having the UUID included therein to the blockchain comprises writing the student record to the blockchain having embedded therein the student first name, the student last name, the student ID and the UUID assigned to the student transcript stored on the blockchain via a separate and distinct second asset.  
Shah teaches distributed electronic document review in a blockchain system and computerized scoring based on textual and visual feedback (See abstract), in which he teaches teach wherein the stored data record comprises a student record having embedded therein via the plurality of data elements at least a student first name, a student last name, and a student ID; Claims- 111 - Attorney Docket No.: 37633.6324 (A4202US)wherein the related entity comprises a student transcript; relating the related entity stored within the second asset to the stored data record within the first asset via a universally unique identifier (UUID) assigned to the related entity comprises linking the student transcript with the student record via the UUID assigned to the student transcript; wherein updating the stored data record to include the UUID comprises updating the student record to include the UUID linking the student record with the student transcript; and wherein writing the updated stored data record having the UUID included therein to the blockchain comprises writing the student record to the blockchain having embedded therein the student first name, the student last name, the student ID and the UUID assigned to the student transcript stored on the blockchain via a separate and distinct second asset (See Shah, paragraphs 41-43, 60 121, and 132, wherein Shah teaches identifiers and school and student inforamtion).  
Madisetti et al. as modified and Shah are from the analogous art of system and methods using blockchain and distributed ledger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madisetti et al. as modified and Shah to have combined Madisetti et al. as modified and Shah. The motivation to combine Madisetti et al. as modified and Shah is to provide a trusted blockchain system for crowdsourced tracking, developing, evaluation, and scoring of innovations and sub-innovations in a distributed technological ecosystem (See Shah, paragraphs 6-7). Therefore, it would have been obvious to one skilled in the art to combine Madisetti et al. as modified and Shah.

11.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (U.S. Patent Application Publication No. 2018/0300382), in view of Goldfarb et al. (U.S. Patent Application Publication No. 20170364699), in further view of Voell et al. (U.S. Patent Application Publication No. 2017/0289111), in further view of Castinado et al. (U.S. Patent Application Publication No. 2017/0132630).
As to claim 14, Madisetti et al. as modified, teaches receiving a second transaction for the blockchain requesting the host organization to store a related entity, the related entity to be persistently stored to the blockchain via a second asset separate and distinct from a first asset within which the stored data record is persistently stored on the blockchain  (See Madisetti et al., paragraphs 35-40, wherein Madisetti discloses “One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a method of synchronizing transactions between private and public blockchins including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network. The method of synchronizing transactions also includes generating a first merged block including the first private block and the second private block”.  Also see Goldfarb et al., paragraphs 37-38 and 95-96, wherein Goldfarb discloses “the data centers 24 includes a plurality of different hosts exposed by different computational entities, like microkernels, containers, virtual machines, or computing devices executing a non-virtualized operating system. Each host may have an Internet Protocol address on the subnet of the respective data center 24 and may listen to and transmit via a port assigned to an instance of an application described below by which data is stored in a distributed ledger. In some embodiments, each storage compute node 26 may correspond to a different network hosts, each network coast having a server that monitors a port, and configured to implement an instance of one of the below-described directed acyclic graphs with hash pointers implementing immutable, tamper-evident distributed ledgers, examples include block chains and related data structures”); 
Madisetti et al. as modified, however, does not explicitly teach transacting with the blockchain via a CREATE asset transaction to add the second asset to the blockchain and storing the related entity within a payload portion of the second asset.
Voell et al. teaches systems and methods for providing data privacy in a private distributed ledger (See abstract), in which he teaches transacting with the blockchain via a CREATE asset transaction to add the second asset to the blockchain and storing the related entity within a payload portion of the second asset (See Voell et al., paragraphs 4-13, 48 and 76, wherein Voell discloses “the distributed app may construct and send the "pending" transaction (with payload hash digest) to one of the nodes…all blockchain transactions begin in the pending state. A node that wishes to have a transaction added to the (one and only) blockchain of transactions first sends the "pending" transaction to the nodes in the blockchain or distributed ledger network. One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate. If the proposed block is considered to be a valid block it is permanently added to the blockchain”).
Madisetti et al. as modified and Voell et al. are from the analogous art of system and methods using blockchain and distributed ledger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madisetti et al. as modified and Voell et al. to have combined Madisetti et al. as modified and Voell et al.. The motivation to combine Madisetti et al. as modified and Voell et al. is to provide privacy in a distributed ledger (See Voell et al., paragraphs 2-3). Therefore, it would have been obvious to one skilled in the art to combine Madisetti et al. as modified and Voell et al..
Madisetti et al. as modified, still does not explicitly teach relating the related entity stored within the second asset to the stored data record within the first asset via a universally unique identifier (UUID) assigned to the related entity.
Castinado et al. teaches block chain alias for person to person payments (See abstract), in which he teaches relating the related entity stored within the second asset to the stored data record within the first asset via a universally unique identifier (UUID) assigned to the related entity (See Castinado et al., paragraphs 188, wherein Castinado discloses UUID represented as tokens).
Madisetti et al. as modified and Castinado et al. are from the analogous art of blockchain management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madisetti et al. as modified and Castinado et al. to have combined Madisetti et al. as modified and Castinado et al.. The motivation to combine Madisetti et al. as modified and Castinado et al. is to provide truth of the users identity and accurately map accounts (See Castinado et al., paragraph 2). Therefore, it would have been obvious to one skilled in the art to combine Madisetti et al. as modified and Castinado et al..

As to claim 15, Madisetti et al. as modified, teaches retrieving the stored data record from the blockchain; updating the stored data record to include the UUID assigned to the related entity; and writing the updated stored data record having the UUID included therein to the blockchain (See Castinado et al., paragraphs 187-188, wherein Castinado discloses UUID represented as tokens).  

As to claim 17, Madisetti et al. as modified teaches wherein metadata defining a valid format for the data record is stored on the blockchain within an asset's payload portion via a CREATE asset command term for the blockchain (See Voell et al., paragraphs 4-13, 48 and 76, wherein Voell discloses “the distributed app may construct and send the "pending" transaction (with payload hash digest) to one of the nodes…all blockchain transactions begin in the pending state. A node that wishes to have a transaction added to the (one and only) blockchain of transactions first sends the "pending" transaction to the nodes in the blockchain or distributed ledger network. One of the nodes creates a new block out of the pool of pending transactions and distributes this new proposed block to the rest of the nodes in the network to validate. If the proposed block is considered to be a valid block it is permanently added to the blockchain”); and wherein the metadata is associated with a transaction type for stored metadata (See Madisetti et al., paragraphs 159, 174 and 182, wherein Madisetti discloses “transactions sent by users 1082 between private blockchain networks 1000 and public  blockchain networks 1002 that are synced and checkpointed 1004 are filtered by a transactions filter 1080 based on the transaction value, sender and receiver information, source of transaction and other meta-data associated with the transaction.” Also see Goldfarb et al., paragraphs 40, 75, 79, 87-89, 93 and 115-117, wherein Goldfard discloses “many extant blockchain-based databases are not well suited for certain use cases, particularly those involving latency-sensitive access (e.g., reading or writing) to large files (e.g., documents or other collections of binary data treated as a single entity, often called “blobs”), for instance in a blockchain-hosted filesystem (Paragraph 75)…the process 50 includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, as indicated by block 52, such as a tamper-evident immutable data structure…Files may include stored data associated with metadata (Paragraph  93))). 
Response to Arguments
12.	Applicant's arguments filed on 7/26/2022, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 
	The arguments present in the amendment filed 7/26/2022 pertain to the new claim amendments that the newly presented art has been applied to and therefore, the arguments are moot in view of the above rejection.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/29/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                   

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164